Citation Nr: 0932993	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1959 to June 1963 
and from September 1963 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, denying the Veteran's claim of entitlement to 
service connection for bilateral tinnitus.  

The Veteran was afforded a Videoconference hearing at the RO 
in February 2009 before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  


FINDINGS OF FACT

The Veteran's tinnitus did not manifest during, or as a 
result of, his military service, nor did it manifest as a 
result of Novocain injections received during in-service 
dental treatment.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2008 and April 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of private 
records submitted by the Veteran have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for bilateral tinnitus.  However, upon review of 
the evidence of record, the Board finds that the Veteran's 
tinnitus did not manifest during, or as a result of, the 
Veteran's active military service.  In the present case, the 
Veteran has argued that his tinnitus is either secondary to a 
dental procedure that was performed during his military 
service, or, that it is directly related to the noise 
exposure that he experienced during active duty.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that tinnitus is not warranted under either 
theory.  

The Board will first consider the Veteran's contention that 
his tinnitus is a result of an in-service dental procedure.  
According to the Veteran's September 2007 notice of 
disagreement, the Veteran argued that his tinnitus was 
related to a 1969 dental procedure in which he received 
several shots of Novocain to numb him for the procedure.  The 
Veteran reported that he noticed ringing in his ears at this 
time and that it has continued ever since.  

The Veteran was scheduled for a VA examination in February 
2008 to determine whether the Veteran's tinnitus may be 
etiologically related to a visit to the dentist.  However, 
the examiner, a VA audiologist, concluded that offering such 
an opinion was outside of the scope of an audiologist's 
expertise, and instead felt that such an opinion should be 
offered by a physician such as an otolaryngologist.  

Subsequently, the Veteran was afforded another VA examination 
before a physician in April 2008.  The examiner noted that 
the Veteran related his tinnitus to Novocain shots he 
received in his jaw during military service.  The Veteran 
also described being exposed to noise up to 12 hours per day 
during service during his duties as a welder in the Navy.  
After noting the Veteran's contentions, the examiner 
indicated that the service treatment records reflected 
extensive dental work as of 1979.  However, these records did 
not provide details relating to the use of Novocain of 
lidocaine when this work was performed.  The examiner 
assigned a diagnosis of bilateral tinnitus.  However, he 
opined that while there may have been an association between 
past Novocain injections and an onset of tinnitus, it was 
less likely than not that the Veteran's chronic and permanent 
tinnitus manifested as a result of these injections.  

Based on the above evidence, the Board concludes that the 
Veteran's chronic tinnitus did not manifest as a result of 
his reported in-service Novocain injections.  The Board 
recognizes that the Veteran believes his tinnitus manifested 
as a result of this procedure.  However, as a layperson, the 
Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a determination of the 
etiological origins of a specific disorder)).  In fact, the 
VA audiologist of February 2008 even declined to offer an 
opinion due to a lack of the necessary medical knowledge.  
The Veteran's opinion linking his tinnitus to drug injections 
from service is a medical opinion outside of the Veteran's 
purview, and is therefore not competent evidence establishing 
causation.  

The Board also recognizes that the Veteran has submitted 
articles printed from the internet suggesting that tinnitus 
is a common reaction to Novocain.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the Veteran is 
not accompanied by the opinion of any medical expert and is 
thus insufficient to establish the required medical nexus 
opinion.  Of further significance is the fact that the April 
2008 VA examiner reviewed the record of evidence, which 
included these articles, and still concluded that it was less 
likely than not that the Veteran's chronic tinnitus was 
related to Novocain.  As such, these articles do not warrant 
a grant of service connection as secondary to an in-service 
dental procedure.  

The Board has also considered the Veteran's contention that 
his tinnitus is a result of noise exposure during his 
military service.  According to the Veteran's February 2009 
hearing testimony, he reported being around machinery, 
catapults, and a mine sweeper that caused a great deal of 
noise while in the Navy.  However, while the Board has 
considered the Veteran's contentions, it finds that the 
preponderance of the evidence of record demonstrates that 
tinnitus did not manifest during, or as a result of, in-
service noise exposure.  

The Veteran's service treatment records do not suggest that 
the Veteran complained of, or received treatment for, 
tinnitus during his military service.  The record contains 
in-service examinations from August 1959, June 1963, 
September 1963, July 1967, March 1973, February 1979, June 
1981, January 1982 and November 1982.  None of these 
examinations note any complaints of tinnitus or its 
associated symptomatology.  According to the August 1959 
examination report, the Veteran reported a history of ear, 
nose and throat trouble.  However, this was described to be a 
tonsillectomy at the age of 10.  The Veteran denied having, 
or ever having had, ear, nose or throat trouble in all 
subsequent examinations.  The Veteran's ears were also 
described as normal by the examiners in all examinations 
except for the November 1982 retirement examination.  
According to the 1982 examination, the Veteran had a cystic 
lesion behind his left ear.  However, the Veteran denied 
having ear, nose or throat problems at this time.  He did 
report having hearing loss, but there was no report of 
tinnitus upon retirement.  

The service treatment records also contain numerous 
audiometric examinations.  These examination reports do not 
suggest that the Veteran ever reported having tinnitus, or 
ringing in his ears.  In fact, a January 1977 audiometric 
examination specifically notes that the Veteran's ears were 
examined and found to be free from defects.  A January 1981 
in-service treatment note also indicates that the Veteran's 
ears were "OK" at this time.  Therefore, the service 
treatment records demonstrate that the Veteran was not 
diagnosed with chronic tinnitus during his active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has experienced chronic symptomatology of 
tinnitus since his retirement from active duty.  The Veteran 
was afforded a VA examination in July 1983.  According to the 
examiner, the Veteran's ears were within normal limits at 
this time, aside from his history of a cyst behind his left 
ear.  No diagnosis of tinnitus was assigned at this time and 
there was no mention of complaints of tinnitus on the part of 
the Veteran.  The Veteran was also afforded a VA audiometric 
examination in September 1983.  The Veteran was noted to have 
slight hearing loss at 2000 Hertz (Hz), but his hearing 
sensitivity was noted to otherwise be within normal limits.  
There was no mention of tinnitus.  

In fact, the first medical evidence of tinnitus in the record 
is a July 2002 VA audiology consultation.  According to the 
audiologist, the Veteran was complaining of bilateral 
tinnitus that he described as a constant cicada sound.  The 
Veteran reported that his tinnitus began in the mid-1960s 
after a visit to the dentist.  The record does not indicate 
that the Veteran was diagnosed with tinnitus prior to this 
date, or that he had sought medical treatment for tinnitus on 
an earlier occasion.  Subsequent VA outpatient treatment 
records reflect that the Veteran has maintained a diagnosis 
of tinnitus.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
tinnitus as directly related to his military service.  The 
Veteran's service treatment records demonstrate that the 
Veteran was not diagnosed with tinnitus during his military 
service and the records do not suggest that the Veteran 
sought treatment for tinnitus during his military service.  
The record contains multiple audiology examinations and 
general examinations, but the Veteran did not report tinnitus 
during any of these examinations.  In fact, the Veteran 
routinely indicated that he did not have ear trouble, aside 
from his complaints of hearing loss upon retirement in 
November 1982.  Likewise, the post-service treatment records 
do not suggest that the Veteran suffered from tinnitus on a 
chronic basis since his separation from active duty.  Rather, 
the first evidence of medical treatment sought for tinnitus 
is July 2002.  As such, the preponderance of the evidence 
demonstrates that the Veteran's tinnitus did not manifest 
during, or as a result of, his military service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
tinnitus until July 2002, or for approximately 20 years after 
separation from service, tends to establish that the 
Veteran's current symptoms of tinnitus have not been chronic 
since his separation from military duty.

The Board has also considered the lay testimony provided by 
the Veteran in this case.  As a layperson, the Veteran is 
competent to testify to matters that are subject to lay 
observation rather than requiring medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  Since the symptoms associated with tinnitus are 
subjective in nature, this is the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Therefore, the Veteran's testimony regarding his symptoms of 
tinnitus is deemed competent.  

While the Board has found the Veteran's testimony regarding 
his tinnitus symptoms to be competent evidence, it does not 
find this evidence to be credible.  Competency is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact.  Credibility, on the other 
hand, is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  The Veteran has reported 
suffering from tinnitus since 1969.  However, the Veteran did 
not seek treatment for tinnitus for the remainder of his 
military service, which was approximately 13 more years.  
Even more telling is the fact that the Veteran repeatedly 
denied having problems with his ears during in-service 
examinations after 1969.  There was also no report of 
tinnitus after separation during examination in 1983.  
Therefore, since the preponderance of the evidence 
contradicts the Veteran's claimed onset of 1969, the Board 
does not find this evidence to be credible.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


